Citation Nr: 0008945	
Decision Date: 04/03/00    Archive Date: 04/11/00

DOCKET NO.  97-02 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a bilateral foot 
disorder.

2. Entitlement to service connection for a bilateral knee 
disorder.

3. Entitlement to service connection for anemia.

4. Entitlement to service connection for a back disorder.

5. Entitlement to service connection for a right hip 
disorder.

6. Entitlement to service connection for a bone marrow 
disorder.

7. Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
fecal incontinence.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1954 to May 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from decisions dated in September 1994 and December 
1995, by the St. Petersburg, Florida, Department of Veterans 
Affairs (VA) Regional Office (RO).



FINDINGS OF FACT

1. There is no competent evidence of record to relate the 
presence of any disability to include bilateral foot and 
knee disorders, anemia, a back disorder, a right hip 
disorder and a bone marrow disorder to the appellant's 
period of active duty.

2. There is no competent evidence of record to relate the 
presence of any current fecal incontinence to anal fistula 
surgery conducted at the Tampa VA Medical Center in June 
1978.


CONCLUSIONS OF LAW

1. The claims for service connection for bilateral foot and 
knee disorders, anemia, a back disorder, a right hip 
disorder and a bone marrow disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
fecal incontinence due to anal fistula surgery is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Well Grounded Claims

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Id.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; see Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

To establish entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151, it must be shown that disability resulted from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination.  Specifically, 
for a claim seeking compensation for injuries incurred or 
aggravated by VA medical care to be well grounded, a claimant 
must provide medical evidence of a current disability, 
medical evidence, or in certain circumstances lay evidence of 
incurrence or aggravation of an injury as the result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation, and medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Furthermore, where the 
determinative issue involves medical causation or medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required to 
establish that the claim is well grounded.  See Jimison v. 
West, 13 Vet. App. 75 (1999).

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
bilateral foot and knee disorders, anemia, a back disorder, a 
right hip disorder and a bone marrow disorder.  As noted 
above, to meet the requirement of a well grounded claim such 
to allow for analysis of the merits of the claims for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.

In this case, there is no competent evidence of record to 
establish the presence of bilateral foot and knee disorders, 
anemia, a back disorder, a right hip disorder and a bone 
marrow disorder which are related to the appellant's period 
of service or any incident therein.  While the appellant has 
argued that he has problems with his feet, knees, hip and 
back due to his experiences as a paratrooper, the evidence of 
record does not support these assertions.  The available 
service medical records reflect no evidence of treatment for 
any of the disabilities at issue during service and the post-
service record is entirely silent until 1978, approximately 
22 years after service discharge.  Although the appellant has 
been seen by VA on a regular basis for various disorders 
starting in 1978, there is no competent evidence of record to 
relate the presence of any disability of the feet, knees, 
right hip, back or anemia and a bone marrow disorder to the 
appellant's service.

In view of the above, and the lack of any additional 
competent evidence to the contrary, the Board finds that the 
appellant has not submitted evidence which is deemed 
sufficient to meet the threshold requirements of a well 
grounded claim for these disabilities.

With respect to his claim for benefits pursuant to 38 
U.S.C.A. § 1151 for fecal incontinence claimed as the result 
of anal fistula surgery performed by VA in 1978, the record 
does reflect complaints of fecal incontinence.  While the 
appellant, through his representative, has argued that 
treatment reports indicate that the incontinence is due to 
the fistula surgery, careful review of the evidence of record 
fails to reveal any competent opinion relating the presence 
of any incontinence to the 1978 surgery.  Significantly, on 
outpatient examination in February 1994, it was noted that 
the appellant developed fecal incontinence and had multiple 
perianal fistula surgery.  After physical examination, the VA 
physician indicated that the appellant had fecal incontinence 
secondary to decreased sphincter tone versus hemorrhoids.  
There was no indication that the incontinence was due to the 
surgery performed in 1978.  Furthermore, even assuming for 
the purpose of this discussion that the decreased sphincter 
tone was associated with the 1978 surgery, there is no 
competent evidence of record to suggest that this result is 
anything other than a necessary consequence of that procedure 
and not representative of additional disability such to meet 
the criteria for compensation pursuant to 38 U.S.C.A. § 1151.

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).

The Board has carefully considered the appellant's statements 
and contentions with respect to his claims for service 
connection and for benefits pursuant to 38 U.S.C.A. § 1151; 
however, through these statements alone, he cannot meet the 
burden imposed by section 5107(a) merely by presenting lay 
beliefs as to his current diagnosis and it's relationship to 
service because his current diagnosis and it's relationship 
to any causative factor or other disability, as noted above, 
is a medical conclusion and lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claims where 
claims are not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not put VA on notice 
of the existence of any additional evidence that, if 
submitted, could make his claims well grounded.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations under 38 U.S.C.A. § 5103(a).  In this regard, the 
Board notes that the appellant's representative has requested 
that the issue of entitlement to benefits pursuant to 38 
U.S.C.A. § 1151 for fecal incontinence be remanded to obtain 
an opinion regarding the etiology of that disorder.  However, 
in the absence of a well grounded claim, the Court has held 
that VA cannot assist a claimant in developing the claim.  
Morton v. West, 12 Vet. App. 477 (1999).  Thus, the Board 
finds no basis upon which to comply with the representative's 
request in this regard.

The Board acknowledges that it has decided the current appeal 
for service connection on a different basis than did the RO.  
When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the appellant has been given adequate notice and opportunity 
to respond and, if not, whether he will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes that he has not been prejudiced by the 
decision herein as his claim, based upon the merits of the 
issue, inherently includes the assertion that it meets the 
threshold requirement of being well grounded.  See Meyer v. 
Brown, 9 Vet. App. 425 (1996).






	(CONTINUED ON NEXT PAGE)




ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

